Motion to confirm reports of official referees in disciplinary proceedings. Reports are confirmed to the extent of finding that respondent willfully converted to his own use the moneys of his client Rosenberg and in connection therewith grossly and recklessly neglected the interests of his client to her loss; converted the money of bis chent Godun, and in this proceeding in relation to his conduct of that Ghent’s affairs willfully swore falsely. Throughout the proceeding respondent made the serious mistake of not being frank with the court. Official Referee Isaac M. Kappor recommends disbarment. The court is compelled to hold that respondent is no longer fit to continue the practice of the law. The respondent is disbarred and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.